United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Richford, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1987
Issued: June 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 29, 2010 appellant filed a timely appeal from an April 21, 2010 schedule award
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant has more than one percent permanent binaural hearing
loss.
FACTUAL HISTORY
On April 24, 2000 appellant, then a 48-year-old border patrol agent, filed an occupational
disease claim alleging that he sustained binaural hearing loss due to noise exposure from gunfire.
1

5 U.S.C. § 8101 et seq.

He first became aware of his condition and its relationship to his employment on August 18,
1998, when he was examined after conducting indoor semi-automatic pistol training. Appellant
denied any preexisting condition and maintained that his hearing had been normal as
demonstrated by preemployment and subsequent biannual testing.
A May 24, 1996 audiogram exhibited the following decibel (dBA) losses at frequencies
of 500, 1,000, 2,000 and 3,000 hertz (Hz): 20, 15, 20 and 20 dBA for the right ear; and 20, 15,
20 and 35 dBA for the left ear. Dr. George White, a Board-certified occupational physician,
commented on June 3, 1996 that the results were essentially normal. An August 18, 1998
audiogram demonstrated the following losses at 500, 1,000, 2,000 and 3,000 Hz: 5, 10, 15 and
10 dBA for the right ear; and 0, 10, 15 and 30 dBA for the left ear. An August 24, 1998 nursing
report noted that this audiogram was consistent with mild, bilateral high frequency hearing loss.
The Office referred appellant for a second opinion to Dr. William J. Brundage a Boardcertified otolaryngologist. In a December 6, 2000 report, appellant presented with bilateral
tinnitus and progressive hearing loss and related a history of significant, prolonged gunfire
exposure as an instructor. Dr. Brundage noted that a December 6, 2000 audiogram, which
exhibited losses of 10, 20, 25 and 20 dBA for the right ear and 5, 15, 25 and 40 dBA for the left
ear at 500, 1,000, 2,000 and 3,000 Hz, indicated “mild sloping high frequency sensorineural
hearing loss with excellent discrimination bilaterally.” He added that appellant’s 1996 and 1998
audiograms demonstrated slight progression. Dr. Brundage diagnosed bilateral high frequency
sensorineural hearing loss caused either by presbycusis, noise exposure or “more likely both.”
The Office accepted appellant’s claim on March 17, 2001 for bilateral high frequency
sensorineural hearing loss, but determined on May 11, 2001 that he was not entitled to a schedule
award because the condition was not ratable. An Office hearing representative affirmed denial
of the award in a November 8, 2002 decision.
On December 29, 2007 appellant filed another occupational disease claim for binaural
hearing loss and tinnitus due to loud noise emanating from 60 hours of annual gunfire exposure
and daily “incessant barking directly behind my head” in his capacities as a firearms instructor,
range officer and canine handler. He retired effective December 31, 2007 and filed a claim for a
schedule award on January 9, 2008. Appellant submitted audiograms dated January 9, 2002 and
July 1, 2003.
On November 7, 2008 the Office advised appellant that additional evidence was needed
to establish his claim.
In October 8 and 30, 2008 reports, Dr. Brundage stated that appellant sustained bilateral
high frequency sensorineural hearing loss and tinnitus for several years.2 He specified that
appellant had a significant history of noise exposure as a firearms instructor and range officer.
Dr. Brundage did not observe any abnormalities on physical examination and reviewed findings
from an October 8, 2008 audiogram. He opined, “This bilateral high frequency sensorineural
hearing loss certainly may be noise related. There also may be some genetic component;
however, given no family history of hearing loss, that seems unlikely.”
2

The record suggests that Dr. Brundage was appellant’s treating physician at this time.

2

On June 24, 2009 the Office referred appellant for a second opinion to Dr. Kristofer
Anderson, a Board-certified otolaryngologist. In a July 27, 2009 report, Dr. Anderson pointed
out that audiometric findings in 1998 showed mild sensorineural hearing loss at the highest
frequencies. He also observed a minimal progression of 10 dBA over the span of a decade, in
view of a July 13, 2009 audiogram indicating dBA losses of 15, 25, 30, 30, 45 and 45 for the
right ear and 15, 25, 30, 45, 45 and 45 for the left ear at 500, 1,000, 2,000, 3,000, 4,000 and
6,000 Hz. Dr. Anderson diagnosed mild to moderate high frequency sensorineural hearing loss
due in part to occupational noise exposure on the basis that appellant’s 1998 audiogram, which
was taken after 10 years of such exposure, revealed hearing loss that exceeded what was
normally predicated on presbycusis alone.
On August 30, 2009 an Office medical adviser agreed with Dr. Anderson that appellant’s
sensorineural hearing loss was caused by occupational noise exposure. Applying the standard
provided by the American Medical Association, Guides to the Evaluation of Permanent
Impairment3 (hereinafter A.M.A., Guides) to the July 13, 2009 audiogram, he calculated that
appellant sustained 0 percent monaural hearing loss in the right ear, 7.5 percent monaural hearing
loss in the left ear or 0.9 percent binaural hearing loss.4 The Office medical adviser listed
July 13, 2009 as the date of maximum medical improvement.
The employing establishment notified the Office in an April 15, 2010 letter that appellant
was last exposed to hazardous noise in the workplace on October 29, 2007.
By decision dated April 21, 2010, the Office granted appellant a schedule award for one
percent binaural hearing loss for the period October 29 to November 11, 2007.
LEGAL PRECEDENT
The schedule award provision of the Act and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body. An employee is entitled to
a maximum award of 52 weeks of compensation for complete loss of hearing of one ear and 200
weeks of compensation for complete loss of hearing of both ears.6 However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7

3

A.M.A., Guides (6th ed. 2008).

4

See infra note 10.

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(13).

7

Supra note 5. See also Mark A. Holloway, 55 ECAB 321, 325 (2004).

3

The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the “fence” of 25 dBA is deducted
because, as the A.M.A., Guides points out, losses below 25 dBA result in no impairment in the
ability to hear everyday speech under everyday conditions. The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss: the lesser
loss is multiplied by five, then added to the greater loss and the total is divided by six to arrive at
the amount of the binaural hearing loss. The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.8
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further. The determination of whether maximum medical improvement has been reached is
based on the probative medical evidence of record and is usually considered to be the date of the
evaluation by the attending physician which is accepted as definitive by the Office.9
ANALYSIS
Appellant filed a claim for binaural hearing loss and the Office developed the matter by
referring him to Dr. Anderson. After reviewing the audiometric data, Dr. Anderson found that
appellant sustained mild to moderate high-frequency sensorineural hearing loss causally related
to his occupational noise exposure. The Office medical adviser concurred with these findings
and calculated that appellant had 0.9 percent binaural hearing loss, which the Office rounded to
one percent.
Applying the A.M.A., Guides standard to the July 13, 2009 audiogram, appellant’s right
ear recorded losses of 15, 25, 30 and 30 dBA. The total loss was 100 dBA. When divided by
four, the result was an average hearing loss of 25 dBA. The average hearing of 25 dBA was
reduced by the fence of 25 dBA to equal 0 dBA. This figure was then multiplied by the
established factor of 1.5, yielding zero percent monaural impairment of the right ear. At the
same frequency levels, appellant’s left ear recorded losses of 15, 25, 30 and 45 dBA at 500,
1,000, 2,000 and 3,000 Hz, respectively. The total loss was 115 dBA. When divided by four,
the result was an average hearing loss of 28.75 dBA. The average hearing of 28.75 dBA was
reduced by the fence of 25 dBA to equal 3.75 dBA. This figure was then multiplied by the
established factor of 1.5, yielding 5.625 percent monaural impairment of the left ear.10 In
calculating binaural hearing loss, the lesser monaural loss of zero percent for the right ear is first
8

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

9

Mark A. Holloway, supra note 7, at 325.

10

The Board notes that, although the Office medical adviser correctly determined that appellant sustained zero
percent monaural impairment of the right ear, he improperly calculated that appellant sustained 7.5 percent monaural
impairment of the left ear. Application of the formula provided by the A.M.A., Guides, as explained, results in
5.625 percent monaural impairment of the left ear.

4

multiplied by five to equal zero. This amount is added to the greater monaural loss of 5.625
percent for the left ear to equal 5.625, which is then divided by six to arrive at 0.9375 percent
binaural hearing loss. This was properly rounded up to one percent by the Office.11
When loss of use of a scheduled member or function of the body is less than 100 percent,
the amount of compensation paid is in proportion to the percentage of loss of use.12 The
maximum award for binaural hearing loss is 200 weeks of compensation. Since appellant’s
binaural loss was one percent, he would be entitled to one percent of 200 weeks or two weeks of
compensation. However, it is well established that, if calculations based on the monaural
hearing loss would result in greater compensation, then the monaural hearing loss calculations
should be used.13 The maximum award for monaural hearing loss is 52 weeks of compensation.
Since appellant’s monaural loss was six percent, rounded up from 5.625,14 he would be entitled
to six percent of 52 weeks or 3.12 weeks of compensation. As this is greater than the two weeks
of compensation for a binaural hearing loss, the Office should have issued a schedule award for
six percent monaural hearing impairment. Appellant is entitled to an additional 1.12 weeks of
compensation.
In deciding when the schedule award commenced, the Office selected October 29, 2007
as the date of maximum medical improvement. The Board has noted a reluctance to find a date
of maximum medical improvement that is retroactive to the award, as retroactive awards often
result in payment of less compensation benefits. The Board, therefore, requires persuasive proof
for selection of a retroactive date of maximum medical improvement.15 Here, the only evidence
suggesting that October 29, 2007 was the appropriate choice was an April 15, 2010 letter from
the employing establishment. The Office medical adviser selected July 13, 2009, the date of
Dr. Anderson’s medical evaluation. In light of Board precedent on this matter,16 the Board will
modify the Office’s decision to reflect that July 13, 2009 is the date of maximum medical
improvement.
Appellant argues on appeal that the schedule award should have accounted for his
tinnitus. The A.M.A., Guides provides that if tinnitus interferes with activities of daily living
such as sleeping, reading and other tasks requiring concentration, up to five percent may be
added to a measurable binaural hearing impairment.17 The Board has held, however, that a
claimant is not entitled to an additional schedule award where the record contains no medical

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)
(January 2010) (fractions should be rounded down from .49 or up from .50).
12

5 U.S.C. § 8107(c)(19).

13

J.H., 59 ECAB 377 (2008); E.S., 59 ECAB 249 (2007).

14

See supra note 11.

15

J.C., 58 ECAB 258 (2007); James E. Earle, 51 ECAB 567 (2000).

16

See supra note 9.

17

A.M.A., Guides, supra note 3 at 249. See also R.D., 59 ECAB 127, 131 (2007).

5

evidence directly addressing the impact of tinnitus on appellant’s activities of daily living.18 In
this case, Dr. Brundage acknowledged that appellant presented with bilateral tinnitus, but he
failed to discuss how this condition interfered with appellant’s activities of daily living. No other
physician addressed whether tinnitus interfered with appellant’s activities of daily living.
Appellant, therefore, is not entitled to further compensation due to tinnitus.
CONCLUSION
The Board finds that appellant is entitled to a schedule award for a six percent permanent
monaural hearing loss of the left ear commencing July 13, 2009.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: June 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

18

R.D., supra note 17.

6

